Order entered February 11, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00945-CR

                 RODERICK WAYNE NELSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
                    Trial Court Cause No. F19-24910-I

                                    ORDER

      The reporter’s record was filed January 31, 2022. Missing from the record

are the following exhibits, each of which was admitted and published at trial:

State’s exhibit 1 (Bank of America surveillance video), State’s exhibit 17 (video

from the first arriving officer’s body camera), State’s exhibit 22 (video montage

from the Oak Glen Apartment complex surveillance system), and Defendant’s

exhibit 1 (video from the Oak Glen Apartment complex surveillance system).
      We ORDER court reporter Mary Snider to file a supplemental reporter’s

record containing true and correct playable copies of these four exhibits BY

FEBRUARY 22, 2022.

      We DIRECT the Clerk to send copies of this order to the Honorable Nancy

Kennedy, Presiding Judge, Criminal District Court No. 2; to Mary Snider, official

court reporter, Criminal District Court No. 2; and to counsel for all parties.

                                              /s/    ERIN A. NOWELL
                                                     JUSTICE